DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.		The present application is being examined under the pre-AIA  first to invent provisions. 
2.		Applicant has canceled claims 1-20 and added claim 21-40 in a preliminary amendment. Currently, claims 21-40 are pending and being addressed. Examiner refers to the action below. 

Allowable Subject Matter
3.		Claims 21-40 are allowed.
4.		The following is an examiner’s statement of reasons for allowance: The closest prior art of Levine et al. (U.S. patent pub. 2012/0195489 A1) discloses to obtain a sample of blood and place it in an analysis chamber, i.e. a fluid receiver, in order to obtain an image of the sample. The optical density of the sample is obtained which is used to determine the hematocrit of the sample. Levine et al. nor any other prior art of record, regarding claim 21, teaches the features of “determining, by the one or more processors, an amount of the blood component in the fluid receiver and a corresponding error, based on the region and the specific type of fluid receiver, and providing, by the one or more processors, information based on the determined amount of the blood component and the corresponding error, to a user,” these, in combination with the other claim limitations. Regarding claim 30, none of the prior art of record teaches the features of "identifying that the fluid receiver in the image is of a specific type; detecting a region in the image that is within the fluid receiver and includes the fluid: determining an amount of the blood component in the fluid receiver and a corresponding error, based on the region and the specific type of fluid receiver; and providing information based on the determined amount of the blood component and the corresponding error, to a user," these, in combination with the other claim limitations. Regarding claim 36, none of the prior art of record teaches the features of "determining an amount of the blood component in the fluid receiver and a corresponding error, based on the region and the specific type of fluid receiver; and providing information based on the determined amount of the blood component and the corresponding error, to a user," these, in combination with the other claim limitations. Regarding claims 22-29, 31-35, and 37-40, these claims are directly or indirectly dependent from allowable independent claims 21, 30, or 36, respectively, therefore, these claims are allowed.
5.		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
5.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND BHATNAGAR whose telephone number is (571)272-7416.  The examiner can normally be reached on M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-4650.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANAND P BHATNAGAR/
Primary Examiner, Art Unit 2668
September 1, 2022